Citation Nr: 0508840	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to May 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In a letter received in July 2003, A. Peter Ziarnowski, 
Ph.D., of the Rochester Vet Center, notes that the veteran 
had an anxiety disorder while in service.  The RO should 
determine if the appellant is seeking service connection for 
a psychiatric disorder other than PTSD, and if so, to conduct 
any further action necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), VA has an enhanced duty to notify a claimant of 
the information and evidence necessary to substantiate every 
claim for VA benefits.  VA must specifically notify a 
claimant what evidence is still necessary to substantiate his 
claim, what specific portion of that evidence he must 
personally secure, and what specific portion of that evidence 
VA will secure on his behalf.  The claimant must also be told 
to submit all pertinent evidence in his possession.  In this 
case, the RO has not provided notice to the veteran in 
accordance with the VCAA, and should do so on remand.  

The veteran contends that while aboard the USCGC Cactus, the 
ship took on water and he nearly drowned.  Service personnel 
records verify that the veteran was transferred to the USCGC 
Cactus on January 9, 1969.  This incident has not been 
verified.  Verification of any such incident should be sought 
from the USCG historian, through the ship's logs.  

Service medical records reflect that in May 1969, the veteran 
was found unsuitable for Coast Guard duty due to a passive-
aggressive personality.  He was separated from service. 

In a June 1999 statement, the veteran indicated that shortly 
after discharge from service, he received follow-up treatment 
at the Staten Island Merchant Marine Hospital.  He then began 
receiving treatment from Dr. Michael J. DiVencenzo.  He has 
also reported receiving treatment from Dr. Wolfe and Dr. 
Lewin.  In addition, a January 2003 treatment report 
indicates that he reported having received treatment during 
the 1980's and 1990's from St. Mary's Hospital.  

In June 1999, the RO made a request for records from a Dr. 
Richard L. Wolfe.  Dr. Wolfe replied that treatment must have 
been provided by a different Dr. Wolfe as he had no record of 
ever treating the veteran.  Records from Dr. Lewin were not 
sought as he is reportedly deceased.  The RO has obtained 
records from Park Ridge Hospital, which include treatment 
reports from a Dr. DiVincenzo.  These records are dated 
between 1994 and 1996.  There are no records from a Dr. 
DiVincenzo (or DiVencenzo) dated shortly after separation 
from service.  In addition, the RO has obtained records from 
St. Mary's Hospital dated in 1999; there are no prior 
records.  Post-service treatment reports from the Staten 
Island Merchant Marine Hospital have not been obtained.  The 
Board find that prior to further consideration of the matter 
on appeal, the RO should take the necessary steps to obtain 
any available post-service records from the Staten Island 
Merchant Marine Hospital (dated in 1969), Dr. DiVincenzo 
(from 1969 to the 1990's), and St. Mary's Hospital (from the 
1980's-1990's).  The RO should also provide the veteran with 
the opportunity to submit further information about Dr. Wolfe 
and Dr. Lewin, if he desires further assistance in obtaining 
any available records from these providers.  

In addition, it is noted that VA treatment records dated in 
2003 indicate that the veteran was receiving psychiatric 
treatment at the day treatment center (DTC).  Records of 
treatment from the DTC should be obtained and associated with 
the claims file.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the veteran is 
accomplished.  This includes notification 
of the law, as well as compliance with 
notice requirements as to what specific 
evidence VA will secure and what specific 
evidence the claimant must personally 
submit to substantiate the claim on 
appeal.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence, to include any outstanding 
private treatment records.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished. 

2.  The RO should contact: 

The United States Coast Guard Historian's 
Office, G-IPA-4
U.S. Coast Guard Headquarters
2100 Second Street, SW
Washington, DC 20593-0001

The RO should request a copy of the ship's 
logs for the USCGC CACTUS (WLB 270), dated 
from January 9, 1969, to April 30, 1969.  
The purpose of the inquiry is to obtain 
information regarding any heavy or inclement 
weather incidents.  Any information obtained 
should be associated with the claims folder.

3.  The RO should provide the veteran 
with the opportunity to submit further 
information about Dr. Wolfe and Dr. 
Lewin, if he desires further assistance 
in obtaining any available records from 
these providers.  In addition, the RO 
should ask him to indicate whether he 
still desires a Central Office hearing 
before a Veterans Law Judge.

4.  The RO should take the necessary 
steps to obtain all available, 
outstanding medical records, both VA and 
private, and associate them with the 
claims file.  This should include records 
from the Staten Island Merchant Marine 
Hospital (dated in 1969), Dr. DiVincenzo 
(or DiVencenzo) (from 1969 to the 
1990's), St. Mary's Hospital (from the 
1980's-1990's), as well as any 
outstanding VA treatment records 
(including treatment records from the 
DTC).  If the veteran provides additional 
information about Dr. Wolfe and/or Dr. 
Lewin, the RO should then take further 
steps to obtain records from these 
providers as well.  If the veteran 
identifies any other additional 
outstanding pertinent records or if the 
RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims file, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records.  With any 
government records that cannot be 
located, the RO should indicate in 
writing that further attempts to locate 
or obtain such records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.  

5.  Thereafter, following any other 
appropriate development, to include a VA 
examination, the RO should readjudicate 
the appealed issue based on all the 
evidence of record, and prepare a rating 
decision.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He and his representative 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



